DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claims 1-11 and 17-20: Cancelled.

Examiner’s Comment / Allowable Subject Matter
Claims 12-16 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record neither anticipates nor renders obvious the combination set forth in the independent claim, and specifically does not disclose a lifting and moving device comprising a frame including an adjustable lifting and moving support arm extending between a first end including a height adjustable wheel and a second end comprising a height adjustable pivot point wherein the first and second ends engage but do not penetrate the ground as recited by applicant’s claimed invention.
The most relevant prior art attributed to Neeley et al. (US 8,043,041 B1) discloses a manhole cover lifting and moving device substantially similar to applicant’s claimed invention. The Neeley device comprises a frame including an adjustable lifting and moving support arm extending between a first end including a wheel and a second end comprising a pivot post; wherein the first and second ends engage but do not penetrate the ground as recited by applicant’s claimed invention.  Neely fails to disclose or fairly suggest independent lateral or vertical adjustability and Neeley fails to disclose a second end comprising a pointed single contact that engages, but does not penetrate, the ground and having a surface area less than one square inch or a circumference area less than 3.14 inches.  Instead Neeley discloses a second end comprising a post of undefined dimensions.
In addition, Myers (US 2008/0159810 A1) discloses a manhole cover removing device comprising a length adjustable arm extending between independently height adjustable first and second ground ends that engage but do not penetrate the ground.  Myers fails to disclose or fairly suggest a second end comprising a pointed single contact that engages, but does not penetrate, the ground and Myers fails to further disclose a pointed single contact surface area less than one square inch or a circumference area less than 3.14 inches.  Instead, Myers discloses a second end comprising a threaded arm of undefined dimensions.
A proposed combination of the prior art attributed to Neeley et al. (US 8,043,041), Myers (US 2008/0159810 A1) and Patterson et al. (US 3,861,097) renders obvious applicant’s claimed invention with the exception of independent adjustability of a second ground engaging end comprising a pointed contact surface that engages the ground but does not penetrate the ground surface. In other words, when in use, the claimed device is capable of supporting the weight of a manhole/manway cover and has a pointed contact surface that does not penetrate the surround ground when moving the manhole/manway cover from a first position to a second position.
Applicant’s claimed invention, when read in view of applicant’s disclosure, requires the affirmative structural limitations, inter alia, of a device comprising a support arm extending between first and second ends having both independent lateral and vertical adjustability wherein the second end comprises a pointed single contact that engages, but does not penetrate the ground, and has a surface area less than one square inch or a circumference area less than 3.14 inches.
One of ordinary skill in the art would not be reasonably motivated, and absent impermissible hindsight, to modify the prior art of record to teach or fairly suggest a lifting and moving device comprising at least a pointed second end including a pointed single contact that engages but does not penetrate the ground as recited by the affirmative structural limitations of applicant’s claimed invention.
For at least the foregoing reasons, the prior art of record neither anticipates nor renders obvious the combination set forth in the independent claims.

Conclusion
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lee A Holly whose telephone number is (571)270-7097. The examiner can normally be reached Monday - Friday 8:00 to 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571) 272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Lee A Holly/Primary Examiner, Art Unit 3726